Exhibit 10.2




PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of the 15th day of
May, 2019 (the “Effective Date”), by and between PIONEER INDUSTRIAL, LLC, a
Delaware limited liability company (the “Pioneer Seller”), and PIONEER PARKING
LOT, LLC, a Delaware limited liability company (the “Pioneer Parking Seller”),
CAVA NORTHGATE INDUSTRIAL LLC, a Delaware limited liability company (the
“Northgate Seller”, and with the Pioneer Seller and Pioneer Parking Seller,
jointly and severally, except as expressly provided herein to the contrary and
as to the representations and warranties made in Section 3 hereof, the
“Seller”), and BCI IV ACQUISITIONS LLC, a Delaware limited liability company
(“Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller owns the portfolio of industrial real estate projects, commonly
referred to as the “DFW Class A Infill Portfolio” and comprised of (i) three
industrial buildings totaling approximately 1,162,557 square feet, situated on a
parcel of land more particularly described in Exhibit A-1 attached hereto, all
located at 2900 E Pioneer Parkway, 3000 E Pioneer Parkway and 2241 S Watson
Road, in Arlington, Texas, and the title to which is held by the Pioneer Seller
(the “Pioneer Property”), (ii) two industrial buildings totaling approximately
266,666 square feet, situated on a parcel of land more particularly described in
Exhibit A-2 attached hereto, all located at 3750 Regency Crest Drive and 3850
Regency Crest Drive, in Garland, Texas, and the title to which is held by the
Northgate Seller (the “Northgate Property”), and (iii) a parking lot situated on
a parcel of land more particularly described in Exhibit A-1 attached hereto
located at 2801 E. Arkansas Lane in Arlington, Texas, and the title to which is
held by the Pioneer Parking Seller (the “Pioneer Parking Property”); and


WHEREAS, Seller desires to sell its interest in such property and Purchaser
desires to purchase such interest from Seller on the terms and conditions set
forth below;


NOW THEREFORE, in consideration of the Project and the respective undertakings
of the parties hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, it is hereby
agreed:


SECTION 1. DEFINITIONS.


Wherever used in this Agreement, the words and phrases set forth below shall
have the meanings set forth below or in an Exhibit to this Agreement to which
reference is made, unless the context clearly requires otherwise.


A.    "Broker" shall mean CB Richard Ellis.


B.    "Closing" means the closing at which Seller conveys title to the Project
to Purchaser and Purchaser pays Seller the Purchase Price described in Section
2(B) herein below. Notwithstanding anything to the contrary contained herein,
the parties agree that the Closing shall be conditioned upon the simultaneous
and complete closing of the sale of the Pioneer Property, the sale of the
Northgate Property and the sale of the Pioneer Parking Property. In no event
shall the sale of a portion of the Land


1

--------------------------------------------------------------------------------




be permitted to close without consummation of the closing of the remaining
portion of the Land simultaneously therewith.


C.    "Closing Date" means the date which is the later of (i) five (5) business
days after (or such earlier date, if agreed upon by the parties) the Due
Diligence Deadline and (ii) ten (10) business days (or such earlier date, if
agreed upon by the parties and the Lenders (as defined in Section 6(A)(ix)
hereof)) of issuance of the Lenders’ Approvals (as defined in Section 5(G)
hereof). Notwithstanding the foregoing, in the event that both Lenders’
Approvals have not been issued by a date which is one hundred eighty (180) days
after the expiration of the Due Diligence Period, thereafter either Seller or
Purchaser may terminate this Agreement by written notice to the other, whereupon
this Agreement shall terminate, the Earnest Money (less the Independent
Consideration) shall be returned to Purchaser, and the parties shall have no
further liability or obligations hereunder except those expressly to survive
termination hereunder. In addition, in the event that both Lenders’ Approvals
have not been issued by the end of the calendar year of 2019, this Agreement
shall automatically terminate, whereupon the Earnest Money (less the Independent
Consideration) shall be returned to Purchaser, and the parties shall have no
further liability or obligations hereunder except those expressly to survive
termination hereunder.


D.    "Contracts" shall have the meaning set forth in Section 3(D) below.


E.    "Due Diligence Deadline" shall have the meaning set forth in Section 6(B)
below.


F.    "Earnest Money" shall have the meaning set forth in Section 2(A) below.


G.    "Improvements" means all buildings, structures, fixtures and other
improvements now or hereafter located or erected on the Land (other than any
trade fixtures owned by tenants).


H.    "Land" means the real property described on Exhibit A-1 and Exhibit A-2,
including all adjacent roadways, rights-of-way and alleys to the extent Seller
has an interest therein, all oil, gas and other mineral rights and all easements
and other rights appurtenant to such real property.

I.    "Permitted Exceptions" means non-delinquent real property taxes on the
Project, the rights of tenants, as tenants only, under the Tenant Leases and any
other matters set forth on the Title Commitment and Survey (both as defined in
Section 6(D) below), which are approved or deemed approved by Purchaser as
provided in Paragraph 6(D) below.


J.    "Purchase Price" shall have the meaning set forth in Section 2(B) below.


K.    "Personal Property" means all tangible and intangible personal property
now or hereafter owned by Seller and used in connection with the operation of
the Project, including, without limitation, (i) all building and construction
materials, equipment, appliances, fixtures and machinery (excluding the FF&E
identified in the Ancora Lease), (ii) all transferable permits, licenses,
certificates, approvals and other entitlements issued in connection with the
Project, (iii) all plans and specifications, operating manuals, guaranties and
warranties with respect to the Project, and (iv) Seller's rights, if any, to use
the trade name of the Project. Excluded from the definition of “Personal
Property” shall be any tangible or intangible personal property owned by
property managers or any tenants under the Tenant Leases (each a "Tenant" and
collectively, "Tenants"), and the FF&E identified in the Ancora Lease.




2

--------------------------------------------------------------------------------




L.    "Project" means collectively the Land, the Improvements, the Personal
Property, the Tenant Leases and Seller's interest in the Contracts that are
assigned to Purchaser pursuant to the terms of this Agreement.


M.    "Survey" shall have the meaning set forth in Section 6(D) below.


N.    "Tenant Leases" shall have the meaning set forth in Section 3(E) below.


O.    "Title Commitment" shall have the meaning set forth in Section 6(D) below.


P.    "Title Company" means Chicago Title Insurance Company, 2828 Routh Street,
Suite 800, Dallas, TX 75201, Attn: Kyle McCartan.




SECTION 2. EARNEST MONEY; AGREEMENT TO SELL AND PURCHASE.


A.    Earnest Money.


Within three (3) business days following the mutual execution of this Agreement
(the “Earnest Money Deadline”), Purchaser shall deposit $2,000,000 (the "Earnest
Money") with the Title Company. The Earnest Money shall be held by the Title
Company in accordance with the terms hereof and invested in a money market
account, and all interest earned on the Earnest Money shall be added to and
deemed a part of the Earnest Money. The Earnest Money shall be refunded to
Purchaser if this Agreement is terminated prior to the expiration of the Due
Diligence Deadline or if both Lender’s Approvals are not timely obtained as
expressly described herein (unless the Lenders’ Approvals are not timely
obtained due to Purchaser’s refusal or failure to (i) provide, within a
reasonable time following Lenders’ request therefor, information required to be
provided by assuming borrowers under the Documents (as defined in Section
6(A)(ix) hereof) or (ii) otherwise comply with reasonable requests of the
Lenders to the extent such requests are permitted under the Documents; provided,
that Purchaser will not be required for purposes of this Section or Section 5(G)
to provide information that is confidential or that is not customarily provided
to mortgage lenders of borrowers with non-traded public REIT structures except
to the extent such information is required by Lenders to comply with law). If
the Closing does not occur hereunder for any reason other than Purchaser's
default hereunder, the Earnest Money shall be refunded to Purchaser; and, if the
Closing does not occur due to Purchaser's default hereunder, the Earnest Money
shall be paid to Seller as liquidated damages in accordance with the terms of
this Agreement. If the Closing occurs hereunder, the Earnest Money shall be paid
to Seller and credited against the Purchase Price.


B.    Purchase and Sale.


On the Closing Date Seller shall convey the Project to Purchaser on the terms
and conditions set forth herein. On the Closing Date Purchaser shall accept
title to the Project from Seller on the terms and conditions set forth herein
and shall pay to Seller the aggregate purchase price ("Purchase Price") of ONE
HUNDRED FIFTEEN MILLION AND 00/100 DOLLARS ($115,000,000.00), subject to
prorations as set forth below, by wire transfer of immediately available funds.
The parties agree that such Purchase Price shall be allocated $91,007,981.90 to
the Pioneer Property, $23,625,018.10 to the Northgate Property and $367,000.00
to the Pioneer Parking Property.


3

--------------------------------------------------------------------------------






C.    Independent Consideration.
The amount of $100.00 (the “Independent Consideration”) is expressly reserved
from the Earnest Money. The parties have bargained for and agreed that the
amount described in the preceding sentence, along with the expenditures of time
and resources and possible loss of opportunity by Purchaser, constitute adequate
consideration for Seller remaining bound by this Agreement notwithstanding such
termination rights of Purchaser. Upon Seller’s request at any time, Title
Company will release and disburse the Independent Consideration to Seller.
Notwithstanding anything to the contrary herein, the Independent Consideration
is in addition to and independent of any other consideration or payment provided
in this Agreement, and is nonrefundable and may be retained by Seller in all
events.
SECTION 3. REPRESENTATIONS AND WARRANTIES BY SELLER.


Each of (i) the Pioneer Seller hereby severally (and not jointly) covenants,
represents and warrants with respect to itself and the Pioneer Property and the
Pioneer Mortgage (as defined in Section 6(A)(ix) hereof), (ii) the Northgate
Seller hereby severally (and not jointly) covenants, represents and warrants
with respect to itself and the Northgate Property and the Northgate Mortgage (as
defined in Section 6(A)(ix) hereof), and (iii) the Pioneer Parking Seller
severally (and not jointly) hereby covenants, represents and warrants with
respect to itself and the Pioneer Parking Property, to Purchaser as of the date
hereof and as of the Closing as follows:


A.    Due Organization.


Seller is a limited liability company, duly organized and validly existing under
the laws of the State of Delaware and qualified to do business in the State of
Texas; Seller has full power and authority, and is duly authorized, to execute,
enter into, deliver and perform this Agreement and its obligations hereunder.


B.    Power.


This Agreement and all other agreements, instruments and documents required to
be executed or delivered by Seller pursuant hereto have been or (if and when
executed) will be duly executed and delivered by Seller, and are or will be
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms. To Seller’s knowledge, no consents and permissions
are required to be obtained by Seller for the execution and performance of this
Agreement and the other documents to be executed by Seller hereunder (other than
the Lenders’ Approvals). To Seller’s knowledge, the consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which Seller is a party or by which
it is bound, or, to Seller’s knowledge, any order, rule or regulation of any
court or of any federal or state regulatory body or any administrative agency or
any other governmental body having jurisdiction over Seller or the Project.


C.    No Proceedings.


Except as set forth in Exhibit B and except for matters covered by insurance
(which matters are also described in Exhibit B), Seller has not received any
written notice that there is currently pending


4

--------------------------------------------------------------------------------




any action, suit or proceeding, including condemnation, eminent domain or
similar proceedings, before any court or governmental agency or body against
Seller or the Project which might have any material adverse result to the
Project. Without limiting the generality of the foregoing, Seller has not
received any written notices from any governmental entities of violations or
alleged violations of any laws, rules, regulations or codes, including
environmental laws and building codes, with respect to the Project which have
not been corrected to the satisfaction of the governmental agency issuing such
notices.
D.    Contracts.


Attached hereto as Exhibit C is a list of all contracts or agreements to which
Seller is a party for the providing of services to the Project and the leasing
of equipment for the Project (which contracts and agreements, together with the
contracts and agreements entered into with respect to the Project after the date
hereof pursuant to Section 5 below, are herein referred to collectively as the
"Contracts"). Seller has made true, correct and complete copies of the Contracts
available to Purchaser on the due diligence website created for this
transaction. Except as set forth on such Exhibit, to Seller's actual knowledge,
all of the Contracts are in full force and effect and free from default.
E.
Tenant Leases.



Attached hereto as Exhibit D-1 is a list of all leases and any other licenses
and occupancy agreements pursuant to which any person occupies, or has the right
to occupy, space in the Project (which leases, agreements and other documents,
and all amendments, modifications and supplements thereto, together with the
lease documents entered into with respect to the Project after the date hereof
pursuant to Section 5 below, are herein referred to collectively as the "Tenant
Leases"). Exhibit D-1 also includes a correct (i) list of all security deposits
currently being held by Seller in connection with the Tenant Leases, (ii)
commencement date and expiration date for each Tenant Lease, (iii)
[intentionally omitted], and (iv) list of any outstanding (current or future)
free rent periods or rent abatements set forth in each Tenant Lease. Seller has
made true, correct and complete copies of the Tenant Leases, together with all
correspondence relating to the exercise or non-exercise of any rights of first
offer to lease, rights of first refusal to lease or similar options, available
to Purchaser on the due diligence website created for this transaction. Except
for the Tenant Leases, Seller has not entered into any other leases or other
occupancy agreements affecting the Project and, to Seller’s knowledge, except
for the Tenant Leases, no other third party has entered into any other leases or
other occupancy agreements affecting the Project. Except as set forth in the
Tenants Leases, Seller has not granted any party any option to purchase the
Project, rights of first refusal to purchase the Project or any licenses or
other similar agreement with respect to the Project. To Seller's actual
knowledge, except as shown on Exhibit D-2 attached hereto, there are no defaults
under any of the Tenant Leases and the Tenant Leases are in full force and
effect. There are no brokerage commissions or fees due now or payable in the
future in connection with the Tenant Leases, and all tenant improvement costs
and work applicable to the current term and space covered by the Tenant Leases
have been paid completed and paid in full, except as shown on Exhibit D-3
attached hereto. With respect to the Tenant Lease with STVT-AAI Education, Inc.
(the “Ancora Lease”), the Delivery Date (as such terms is defined in the Ancora
Lease) occurred on March 21, 2019.


F.
ERISA.



Seller is not and is not acting on behalf of an "employee benefit plan" within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended, a "plan" within


5

--------------------------------------------------------------------------------




the meaning of Section 4975 of the Internal Revenue Code of 1986, as amended, or
an entity deemed to hold "plan assets" within the meaning of 29 C.F.R.
§ 2510.3-101 of any such employee benefit plan or plans.


G.
OFAC



Seller is currently in compliance with, and shall at all times during the term
of this Agreement (including any extension thereof) remain in compliance with,
the regulations of the Office of Foreign Asset Control of the Department of the
Treasury (including those named on its Specially Designated Nationals and
Blocked Persons List) and any statute, executive order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto ("OFAC").


H.
Taxes and Special Assessments.



Seller has not submitted an application for the creation of any special taxing
district affecting the Project, or annexation thereby, or inclusion therein. To
Seller's knowledge, Seller has not received written notice that any governmental
or quasi-governmental agency or authority intends to impose or increase any
special or other assessment against the Project, or any part thereof, including
assessments attributable to revaluations of the Project. There is no ongoing
appeal with respect to taxes or special assessments on the Project for any year,
and any consultants engaged to perform work with respect to appeals of taxes or
special assessments on the Project have been paid in full.


I.
Employees.



There are no employees of Seller employed in connection with the use,
management, maintenance or operation of the Project whose employment will
continue after the Closing Date. There is no bargaining unit or union contract
relating to any employees of Seller.


J.
No Bankruptcy.



No petition in bankruptcy (voluntary or otherwise), attachment, execution
proceeding, assignment for the benefit of creditors, or petition seeking
reorganization or insolvency, arrangement or other action or proceeding under
federal or state bankruptcy law is pending against or contemplated (or, to
Seller's Knowledge, threatened) by or against Seller or any general partner or
managing member of Seller.


K.
Existing Indebtedness.



Seller has not received notice of, and to Seller’s actual knowledge there does
not exist, any default or event of default or event which with notice or the
passage of time or both would constitute a default by Seller of any obligation
under the Documents. Seller has delivered true, correct and complete copies of
all Documents to Purchaser, which Documents constitute all loan documents and
agreements governing or otherwise entered into in connection with the loans
described in the Documents. The Prudential Insurance Company of America is the
current lender under the Northgate Mortgage; Barings LLC is the current lender
under the Pioneer Mortgage; and to Seller’s actual knowledge neither of the
subject loans has been securitized. According to Seller’s most recent financial
estimates and analyses:


6

--------------------------------------------------------------------------------




(i) Northgate Property satisfies the Loan to Value Ratio and the Debt Service
Coverage Ratio (as such terms are defined in the Northgate Mortgage) required
under the Northgate Mortgage for Northgate Seller to assign the Northgate
Mortgage and the loan evidenced thereby, and (ii) the Pioneer Property satisfies
the Loan to Value Ratio and the Debt Service Coverage Ratio (as such terms are
defined in the Pioneer Mortgage) required under the Pioneer Mortgage for Pioneer
Seller to assign the Pioneer Mortgage and the loan evidenced thereby (it being
acknowledged and agreed that each Lender shall use its own analysis to calculate
such ratios). There are no escrows or reserves held by a Lender or any other
party in connection with the loans described in the Documents. Exhibit K
attached hereto includes a true and correct schedule, with respect to each of
the Pioneer Mortgage and the Northgate Mortgage as of the Effective Date, of:
(a) all Documents, (b) the principal loan amount outstanding, (c) the interest
rate, and (d) the maturity date.


L.
Limitations on Representations and Warranties.



As used herein, the term "Seller's actual knowledge" means the conscious
knowledge of Chris Harris, the asset manager, who has knowledge of all material
matters that have a bearing on the representations made by Seller herein; and
such person shall not have any personal liability or be obligated to perform any
due diligence investigations in connection with making any representations or
warranties herein. If Purchaser (i) has actual knowledge (defined as the actual
knowledge of Mace McClatchy and/or Katie Pierson (as opposed to constructive or
imputed knowledge), which individuals shall have no personal liability) whether
through its review of the Property Information or otherwise, at Closing, (ii)
receives any written information from Seller (pursuant to the notice
requirements set forth in this Agreement) at least five (5) business days prior
to Closing (or Purchaser obtains its own written information prior to the
Closing, including, without limitation, in the Tenant Estoppel Certificates), or
(iii) receives any written information in the Due Diligence Materials posted to
the Box War Room at least five (5) business days prior to Closing which
indicates that any of Seller's representations or warranties in this Agreement
are not true as of the Closing and Purchaser elects nonetheless to proceed with
the Closing, Purchaser shall be deemed to have waived any claim for breach of
such representation or warranty (or any objection to or claim based on such
documents or information that Mace McClatchy and/or Katie Pierson is actually
aware of). In addition, Seller shall be relieved of any liability for the
representations and warranties contained in Paragraph 3(E) with respect to any
Tenant Lease to the extent Purchaser has received and approved an estoppel
certificate covering the matters set forth in Paragraph 3(E) from the party who
is the tenant under such Tenant Lease.


Except for the representations and warranties set forth in Subsections 3(A) and
3(B) above which shall survive the Closing indefinitely, all representations and
warranties of Seller in this Agreement (as modified by the certificate delivered
from Seller to Purchaser at Closing (described herein)) shall terminate 180 days
after the Closing and Seller shall have no liability thereafter with respect to
such representations and warranties except to the extent Purchaser has filed a
lawsuit against Seller during such 180-day period for breach of any
representation or warranty. Except with respect to any covenants,
representations or warranties set forth herein (or set forth in any of the
documents delivered at Closing hereunder) which are expressly to survive Closing
hereunder, any and all covenants, representations and warranties contained in
this Agreement shall merge in the deed and the other documents delivered at
Closing and shall not survive Closing hereunder.




M.
Disclaimer.



7

--------------------------------------------------------------------------------






EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS
EXECUTED BY SELLER, PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUALITY OR PHYSICAL CONDITION OF THE PROJECT, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROJECT, (C) THE
SUITABILITY OF THE PROJECT FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROJECT OR
ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROJECT,
(F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED
INTO THE PROJECT, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF
THE PROJECT, OR (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR
LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE
EXISTENCE IN OR ON THE PROJECT OF HAZARDOUS MATERIALS OR (I) ANY OTHER MATTER
WITH RESPECT TO THE PROJECT, AND PURCHASER SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS, MEMBERS,
PARTNERS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS, MEMBERS,
PARTNERS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF THE SAME . THE FOREGOING RELEASE SHALL NOT EXTEND TO, AND SHALL
EXPRESSLY EXCLUDE, CLAIMS ARISING FROM (I) SELLER'S BREACH OF THE EXPRESS
REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS (INCLUDING INDEMNITY
OBLIGATIONS) UNDER THIS AGREEMENT AND SELLER'S CLOSING DOCUMENTS WHICH EXPRESSLY
SURVIVE THE CLOSING AND (II) CLAIMS BASED ON FRAUD OR INTENTIONAL
MISREPRESENTATION. THE FOREGOING RELEASE SHALL ALSO IN NO EVENT BE DEEMED TO
ESTABLISH ANY OBLIGATION OR IMPLIED OBLIGATION FOR PURCHASER TO INDEMNIFY SELLER
WITH RESPECT TO THE AFOREMENTIONED RELEASED MATTERS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, UPON THE CLOSING, PURCHASER HEREBY WAIVES ANY RIGHT
TO MAKE ANY CLAIM BASED ON ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION,
ANY RIGHT TO MAKE ANY CLAIM AGAINST SELLER BASED ON THE VIOLATION OF ANY
ENVIRONMENTAL LAWS. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS
AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF PURCHASER ACKNOWLEDGES THAT NO
PERSON HAS MADE, ANY REPRESENTATION, AGREEMENT, STATEMENT, WARRANTY, GUARANTY OR
PROMISE REGARDING THE PROJECT OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO
SUCH


8

--------------------------------------------------------------------------------




REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE
BY ANY PERSON ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER
UNLESS EXPRESSLY SET FORTH HEREIN. PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROJECT, PURCHASER IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROJECT AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, AND AGREES TO ACCEPT THE PROJECT AT THE CLOSING AND WAIVE ALL
OBJECTIONS OR CLAIMS AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR
CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE PROJECT OR TO ANY
HAZARDOUS MATERIALS ON THE PROJECT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION
PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROJECT WAS OBTAINED FROM A
VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE
ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENT, REPRESENTATION OR INFORMATION PERTAINING TO THE
PROJECT, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER,
CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENT EXECUTED BY SELLER, PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE
SALE OF THE PROJECT AS PROVIDED FOR HEREIN IS MADE ON AN "AS IS" CONDITION AND
BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS
BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE PROJECT IS SOLD BY
SELLER AND PURCHASED BY PURCHASER SUBJECT TO THE FOREGOING. THE PROVISIONS OF
THIS SUBSECTION SHALL SURVIVE THE CLOSING OR ANY TERMINATION HEREOF.
  


SECTION 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER.


Purchaser hereby represents and warrants to Seller as of the date hereof as
follows:


A.    Due Organization.


Purchaser and its permitted assignee(s) are limited liability companies
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser’s permitted assignee(s) shall be authorized to do business
in the state where the Project is located. Subject to the provisions in Section
4B below, Purchaser has full power and authority, and is duly authorized, to
execute, enter into, deliver and perform this Agreement and its obligations
hereunder.


B.    Power.


This Agreement and all other agreements, instruments and documents required to
be executed or delivered by Purchaser pursuant hereto have been or (if and when
executed) will be duly executed


9

--------------------------------------------------------------------------------




and delivered by Purchaser, and are or will be legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
terms. Except as provided below, no consents and permissions are required to be
obtained by Purchaser for the execution and performance of this Agreement and
the other documents to be executed by Purchaser hereunder (other than the
Lenders’ Approvals). Notwithstanding anything to the contrary set forth above,
Purchaser will require approval of its board of directors in order to consummate
the acquisition of the Project; provided, however, if Purchaser does not notify
Seller of its election to terminate this Agreement prior to expiration of the
Due Diligence Period pursuant to the terms of Section 6(B)(i) hereof, Purchaser
shall be deemed to have obtained such approval and no further consents or
permissions shall be required to be obtained by Purchaser for the execution and
performance of this Agreement and the other documents to be executed by
Purchaser hereunder (other than the Lenders’ Approvals). The consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which Purchaser is a party or by
which it is bound, or any order, rule or regulation of any court or of any
federal or state regulatory body or any administrative agency or any other
governmental body having jurisdiction over Purchaser.


C.    No Proceedings.


Purchaser has not received any written notice that there is currently pending
any proceedings, legal, equitable or otherwise, against Purchaser which would
affect its ability to perform its obligations hereunder.


D.    ERISA.


Purchaser is not and is not acting on behalf of an "employee benefit plan"
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended, a "plan" within the meaning of Section 4975 of the
Internal Revenue Code of 1986, as amended, or an entity deemed to hold "plan
assets" within the meaning of 29 C.F.R. § 2510.3-101 of any such employee
benefit plan or plans.


E.    OFAC


Purchaser is currently in compliance with, and shall at all times during the
term of this Agreement (including any extension thereof) remain in compliance
with, the regulations of the OFAC.


F.    Limitations on Representations and Warranties.


As used herein, the term "Purchaser's actual knowledge" means the conscious
knowledge of Mace McClatchy, and such person shall not have any personal
liability or be obligated to perform any due diligence investigations in
connection with making any representations or warranties herein. All
representations and warranties of Purchaser in this Agreement shall survive the
Closing indefinitely.


G.    CIF Form.
Simultaneously with execution hereof, Purchaser has executed and delivered a
completed counterparty identification form, in the form attached hereto as
Exhibit E (the “CIF”) that is true, correct, and complete.


10

--------------------------------------------------------------------------------








SECTION 5. OPERATION OF THE PROJECT PRIOR TO CLOSING.


Seller agrees to do all of the following, from and after the date hereof and
prior to the Closing:


A.    Operate and maintain the Project in the same manner as it is currently
being operated and shall, subject to damage, destruction or loss to the Project
in which event Purchaser shall have the rights set forth in Section 7(C) below,
cause the Project to be, on the Closing Date, in the same condition as exists as
of the date of this Agreement (normal wear and tear excepted).


B.     Maintain, or cause to be maintained, all existing insurance carried by
Seller on the Improvements.


C.    Without the prior written consent of Purchaser (except in the case of
emergencies and except for tenant improvements required or permitted under the
Tenant Leases), not make, or obligate itself to make, any material alterations
or modifications to the Project.


D.    After the date which is two (2) business days prior to the expiration of
the Due Diligence Deadline, not enter into any new agreements affecting the
Project which would survive the Closing, including any leases or contracts, and
not make any modifications or amendments to any agreements affecting the Project
which would survive the Closing, without the prior written consent of Purchaser
(which consent Purchaser may withhold in its sole discretion); provided,
however, that (i) Seller shall not be obligated to obtain Purchaser's consent
for any agreements or modifications which can be terminated on not more than 30
days' notice without the payment of any premium or penalty and (ii) Purchaser’s
consent may not be unreasonably withheld, condition or delayed in connection
with an amendment to the Ancora Lease solely for the purpose of acknowledging
and effectuating transfer of the FF&E identified in the Ancora Lease from Seller
to Ancora. Seller shall give Purchaser written notice of such agreements (if
any) which Seller shall be entering into and Purchaser shall have five (5)
business days after such notice from Seller to approve or disapprove such new
lease or other document. In the event that Purchaser fails to respond within
five (5) business days after a second notice from Seller requesting approval of
a new lease or any other document, then Purchaser's approval shall be deemed
granted.


E.    On or prior to Closing, terminate all property management agreements. The
parties hereby agree and acknowledge that Purchaser shall assume all of the
Contracts.


F.    Estoppel Letters.    Seller shall request in writing from each Tenant (and
any guarantor of a Tenant’s obligations under a Tenant Lease, provided that an
estoppel certificate not signed by said guarantor shall still satisfy the terms
of this Section) at the Project an estoppel letter addressed to Purchaser
substantially in the form attached hereto as Exhibit J, or if such Tenant is
unwilling to execute such form, then the form attached to such Tenant’s Lease
(or if no form exists, then an estoppel letter based on the requirements of such
Tenant’s Lease) (an “Estoppel Certificate”); provided, however, notwithstanding
the foregoing, Seller shall initially request from each Tenant an estoppel
letter in the form attached hereto as Exhibit J. Seller shall use commercially
reasonable efforts to obtain and deliver each of the Estoppel Certificates to
Purchaser on or before 3 business days prior to Closing. Each Estoppel
Certificate shall be dated no earlier than 45 days prior to Closing. Prior to
submitting each


11

--------------------------------------------------------------------------------




draft of the Estoppel Certificates to each Tenant, Seller will deliver the same
to Purchaser for Purchaser’s reasonable approval as to factual matters contained
therein. Seller shall deliver to Purchaser within three (3) business days after
receipt copies of any such executed Estoppel Certificates actually obtained by
Seller. After executed Estoppel Certificates are received by Purchaser,
Purchaser shall promptly provide Seller, within three (3) business days after
receipt, written notice of Purchaser’s disapproval of any Estoppel Certificate
which (i) contains an adverse and non-de minimus disclosure inconsistent with
the applicable Tenant Lease or (ii) reveals any default past applicable notice
and grace period by Seller, as landlord, or Tenant under the applicable Tenant
Lease. In the event Purchaser disapproves any Estoppel Certificate in accordance
with the foregoing, Seller shall have the right to attempt to cure such adverse
disclosure or default and submit an additional or amended Estoppel Certificate
to Purchaser for Purchaser’s approval or disapproval in accordance with the
foregoing. Any Estoppels which do not reveal (i) or (ii) in the immediately
preceding sentence, or which may reveal (i) or (ii) but with respect to which
the Purchaser fails to give notice of objection with the three (3) business day
period after receipt thereof, shall be deemed satisfying the requirements hereof
and referred to herein as the “Approved Estoppel Certificates”.


G.    Approval of Loan Assumptions. Promptly (but in all events within three (3)
business days) after the Effective Date, Seller shall, with appropriate
cooperation and assistance from the Purchaser with respect to information
related to Purchaser required by the Lenders, make a formal application to each
of the Lenders, as applicable with regard to each, for approval of an assignment
and assumption of its respective Documents between Seller and Purchaser and for
Purchaser (or its affiliate) purchasing and taking title to the Project, which
approvals and assignment and assumption documents shall be in forms reasonably
acceptable to Purchaser (collectively the “Lenders’ Approvals” and each, a
“Lender’s Approval”). Purchaser has advised Seller that Purchaser and its
affiliates do not meet the definition of “Qualified Real Estate Investor” as set
forth in the Pioneer Mortgage as of the Effective Date; provided, however, that
Purchaser represents and warrants to Seller that, based on Purchaser’s most
recent financial estimates and analyses, Purchaser and its affiliates will meet
such definition upon Closing. Seller shall notify Pioneer Lender (as defined in
Section 6(A)(ix) hereof) of the foregoing in Seller’s application to Pioneer
Lender for its Lender’s Approval and shall endeavor to obtain confirmation from
Pioneer Lender as soon as possible that Purchaser and its affiliates satisfy (or
Pioneer Lender waives) Pioneer Lender’s “Qualified Real Estate Investor”
requirement in connection with the proposed loan assumption (and for the
avoidance of doubt, Pioneer Lender’s election to disapprove Purchaser and its
affiliates due to the failure to meet the “Qualified Real Estate Investor”
definition prior to Closing will not be deemed to be a default by Purchaser
hereunder). The Lenders’ Approvals must include a release and discharge of
Seller from obligations related to the applicable Documents first arising or
accruing after the Closing Date, other than liabilities under any environmental
indemnity or other provisions of the Documents not customarily released by such
Lender, and assumption of all such obligations by Purchaser first arising or
accruing after the Closing Date. Without limiting the reasons for which
Purchaser may reasonably determine the Lenders’ Approvals to be unsatisfactory,
it is expressly agreed that each Lender’s Approval must include the applicable
Lender’s agreement to: (i) issue a statement to Purchaser, which statement shall
include (but may not be limited to) confirmation as to the outstanding principal
balance and all accrued interest and other charges due under the Documents as of
Closing, confirmation that there are no outstanding defaults under the Documents
and such other information as is reasonably requested by Purchaser (including,
without limitation, a statement of any amounts being held in escrow); (ii) amend
the Documents to provide, or otherwise agree in writing, that a prior default or
failure to perform by Seller under the Documents that is discovered by the
applicable Lender after the Closing will not constitute a default under the
Documents; provided, that if a Lender


12

--------------------------------------------------------------------------------




does not so agree, in lieu of such Lender’s agreement Purchaser will accept an
indemnification from a creditworthy affiliate of Seller reasonably acceptable to
Purchaser and in form and substance reasonably acceptable to Purchaser, against
all costs, losses or damages resulting or arising from or attributable to a
default under the Documents by Seller prior to the Closing Date which is deemed
a default by the applicable Lender following the Closing Date; (iii) include
modifications to the Documents to reflect modifications to the permitted
transfer language, in substantially the form of Purchaser’s customary permitted
transfers language as set forth on Exhibit L attached hereto; and (iv) not
require any other material modifications to the Documents that are not
acceptable to Purchaser, in Purchaser’s reasonable discretion; provided that it
will be deemed reasonable for Purchaser to disapprove proposed material
modifications that would change the economic terms of, or increase the
obligations or liability of Purchaser or its affiliates under, the Documents.
Purchaser acknowledges and agrees that it may be required by the Lenders to
provide, and likewise shall provide if required by the applicable Lender, (1)
financial information from Purchaser or creditworthy parties affiliated with
Purchaser, (2) a standard non-recourse carve-out guaranty reasonably acceptable
to Purchaser from a creditworthy affiliate of Purchaser, and if required by the
applicable Lender, such creditworthy affiliate of Purchaser shall also execute
and deliver an environmental indemnification agreement in substantially the same
form as that which the applicable Seller previously delivered in favor of such
Lender, and (3) covenants and agreements to abide by and perform the duties and
obligations of the “Borrower” under the Documents from and after the Closing
Date. Seller and Purchaser shall use commercially reasonable efforts to obtain
such approvals and confirmations (including drafts of any assumption or loan
modification agreements) from the applicable Lenders in writing as soon as
practicable after the Effective Date of this Agreement, which efforts shall
include the submission of all statements, documents and other information
required by the applicable Lenders (subject to the proviso in Section 2(A)
regarding information to be provided). From and after the Effective Date to the
Closing Date, Seller agrees to observe and comply with all of its obligations
under the Documents, and Seller may not enter into or permit any amendments,
modifications, restatements or supplements of the Documents without Purchaser’s
prior written consent (to be given or withheld in Purchaser’s reasonable
discretion; provided that following the expiration of the Due Diligence Period,
Purchaser may give or withhold its consent in its sole discretion). For the
avoidance of doubt, as used in this Agreement, “Lender’s Approval” and “Lenders’
Approval” means Lenders’ approvals of the assumptions of the loans evidenced by
the Documents strictly in accordance with the terms of this Section 5(G) without
any additional material conditions.


Seller covenants and agrees to cooperate with Lenders and Purchaser as may be
required to ensure that the UCC financing statements and fixture filings
initially filed by Lenders with respect to the Documents are terminated or
assigned (to name Purchaser as “debtor”) of record promptly following the
Closing. This covenant will survive the Closing indefinitely.


H.    At Seller’s sole cost, Seller shall stripe the requisite number of
additional parking spaces at the Northgate Property such that the parking
available at the Northgate Property is in compliance with applicable zoning
ordinances (the “Parking Space Work”).


I.    Seller shall use commercially reasonable efforts (but at no material cost
to Seller) to obtain the assignment attached hereto as Exhibit M, signed by
Artemis HIP Regency, LLC and City of Garland, Texas, a Texas Home-rule
municipality.


SECTION 6. REVIEW OF PROJECT.


13

--------------------------------------------------------------------------------






A.    Due Diligence Materials. Within one (1) business day after the Effective
Date, Seller shall deliver to Purchaser, or make available for review by
Purchaser, copies of the following documents to the extent in the Seller's
possession or reasonable control (collectively the “Due Diligence Materials”):


i.    Annual operating statements in the form periodically maintained by Seller
for the prior two calendar years and for the current year to date.


ii.    The most recent rent roll statement in the form and with the information
maintained by Seller from time to time.


iii.    All Tenant Leases (with any amendments thereto) of any portions of the
Project which are in effect on the Effective Date.


iv.    Any survey of the Project prepared for Seller at the time of Seller's
acquisition of the Project.


v.    The most recent bill(s) for real estate taxes and assessments.


vi.    All Contracts, including contracts or agreements for maintenance,
janitorial services, trash removal, landscaping, snow removal, HVAC maintenance
and other ongoing services provided to Seller in connection with the Project.


vii.    Any title policy insuring Seller and all endorsements thereto.


viii.    A list of any personal property owned by Seller and located at the
Project, if any.


ix.    Any notes, mortgages, assignments and other documents relating to any
loan which is secured by the Project, including the documents and instruments
evidencing (i) the mortgage loan in the original principal amount of $38,000,000
from Barings LLC ( as assignee of Massachusetts Mutual Life Insurance Company,
the “Pioneer Lender”), secured by Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated July 22, 2015 recorded against the
Pioneer Property and other accompanying loan documents (collectively the
“Pioneer Mortgage”) and (ii) the mortgage loan in the original principal amount
of $11,250,000 from The Prudential Insurance Company of America (together with
Pioneer Lender, the “Lenders” and each, a “Lender”), secured by Deed to Trust,
Security Agreement and Financing Statement dated December 1, 2017 recorded
against the Northgate Property and other accompanying loan documents
(collectively the “Northgate Mortgage” and together with the Pioneer Mortgage,
the “Documents”).


x.    All those certain documents listed on Exhibit A of the Letter of Intent
dated March 5, 2019, from Black Creek Industrial Acquisitions LLC to LaSalle
Investment Management, Inc., except for the engineering/property condition
reports and current budget and variance report listed thereon.
Purchaser acknowledges and agrees that Purchaser shall be responsible for
verifying through Purchaser's own due diligence the accuracy and completeness of
all documents and information, including the foregoing Due Diligence Materials,
provided by Seller to Purchaser, and any reliance by Purchaser on such documents
and information shall be at Purchaser's own risk and expense,


14

--------------------------------------------------------------------------------




except as expressly set forth herein. In addition, Purchaser expressly
acknowledges and agrees that Seller shall not be obligated to furnish, nor shall
Purchaser be entitled to review or have access to, any confidential, proprietary
or privileged documents or information connected with the Project, including but
not limited to opinions, appraisals, audits, internal memoranda or internal work
product, which are in the possession or control of Seller. Purchaser agrees that
in connection with its purchase of the Project, Purchaser may review the Due
Diligence Materials, as well as title to the Project, the physical condition of
the Project, all zoning, land use, building, environmental and other statutes,
rules or regulations applicable to the Project, and any other matters relevant
to acquisition, ownership and operation of the Project (collectively the
"Property Information"), all subject to Section 6(B) and 6(D) hereof. Seller
shall promptly provide to Purchaser any updated Due Diligence Materials in the
event Seller receives the same prior to Closing. LIKEWISE, SELLER HAS NOT
UNDERTAKEN ANY INDEPENDENT INVESTIGATION OF, AND, EXCEPT AS EXPRESSLY SET FORTH
HEREIN, MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER AS TO THE TRUTH, ACCURACY
OR COMPLETENESS OF, ANY MATERIALS OR INFORMATION, INCLUDING BUT NOT LIMITED TO
THE DUE DILIGENCE MATERIALS AND ANY OTHER MATERIALS RELATING TO THE PROPERTY
INFORMATION, DELIVERED OR MADE AVAILABLE BY SELLER TO PURCHASER IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREIN.
B.    Due Diligence Period.
i.    Purchaser shall have a period (the “Due Diligence Period”), commencing
upon the Effective Date and extending through and expiring at 5:00 p.m.
(Mountain Time) on May 17, 2019 (the "Due Diligence Deadline"), in which to
review all aspects of the Project, and to determine in its sole and absolute
discretion if the Project is satisfactory. If Purchaser shall conclude that the
Project is not satisfactory, then Purchaser shall have the right to terminate
this Agreement upon written notice to Seller delivered prior to the expiration
of the Due Diligence Period, in which event the Earnest Money shall be promptly
returned to Purchaser, Purchaser shall pay any cancellation fees or charges of
the Escrow Agent and the parties shall have no further obligations or liability
hereunder (except as may be expressly provided herein upon termination). In the
event Purchaser does not so notify Seller of its election to terminate this
Agreement prior to expiration of the Due Diligence Period, Purchaser shall be
deemed to have automatically waived its right to terminate this Agreement
pursuant to this Section 6(B)(i), and the parties shall proceed to closing in
accordance with the terms set forth herein.
ii.    If during the Due Diligence Period any representations and warranties
made by Seller and contained in Section 3 hereof are, or have become, not true
and correct in any material respect (for reasons other than breach or fault of,
and beyond the control of, Seller), Seller shall promptly notify Purchaser in
writing, and Seller shall not be in breach of this Agreement with respect
thereto, and Purchaser’s sole and exclusive remedy (Purchaser hereby waiving all
other remedies it may have, whether at law, in equity or otherwise) with respect
thereto shall be (i) to waive same and consummate the transaction contemplated
in this Agreement, or (ii) to terminate this Agreement by furnishing written
notice thereof to the Seller on or prior to the last day of the Due Diligence
Period, in which event this Agreement shall terminate, neither party shall have
any further rights or obligations under this Agreement (except for those
provisions which expressly survive termination of the Agreement), and the
Earnest Money shall be returned to the Purchaser in the manner described in and
in accordance with this Section 6(B).


15

--------------------------------------------------------------------------------




C.    Right of Entry. During the Due Diligence Period, Purchaser and its agents
shall have the right to enter the Project during normal business hours for the
purpose of examining the environmental, structural and other physical conditions
of the Project. Such right of entry shall be governed by the following
provisions:
i.    In exercising such right of entry, the Purchaser agrees to use
commercially reasonable efforts not to interfere with the operation of the
Project or the rights of Tenants therein. Purchaser shall provide to Seller
written notice (which may be provided electronically) of the intention of
Purchaser and/or its agents to enter the Project at least twenty-four (24) hours
prior to such intended entry and specify the intended purpose therefor and the
inspections and examinations contemplated to be made. Furthermore, Purchaser
shall not take any core samples, install any monitoring wells or undertake any
other invasive tests or studies without the Seller's prior written consent
(which may be withheld by Seller in its sole discretion). In all events,
Purchaser shall repair and restore the Project to substantially the same
condition existing at the time of such entry, if any physical damage is caused
by the exercise of such rights; provided, however, that Purchaser shall have no
obligation to repair any damage to the extent caused by Seller’s negligence or
misconduct, to remediate, contain, abate or control any hazardous materials not
placed on the Project by Purchaser or its agents (except to the extent
exacerbated by Purchaser or its agents), or to repair or restore any latent
condition discovered by Purchaser or its agents (except to the extent
exacerbated by Purchaser or its agents).
ii.    Purchaser shall not contact or communicate with any Tenants at the
Project without prior consent of Seller and without affording Seller an
opportunity to review written communications in advance or accompany Purchaser
on visits to Tenants (as the case may be). In addition, except for a customary
and reasonable Phase I environmental audit, code compliance review of the
Project and routine diligence and document requests, Purchaser shall not,
without Seller’s prior written consent thereto, contact any governmental
authority or any official, employee, agent or representative thereof regarding
any matter with respect to the Project, including, without limitation, any
hazardous materials on or the environmental condition of the Project or
regarding the Project’s compliance or noncompliance with laws.
iii.    Prior to entering onto the Project, Purchaser, as well as any
consultants or other third parties performing tests and studies of the Project,
shall deliver to Seller certificates evidencing (1) commercial general liability
insurance coverage against injury (including death) and property damage with a
limit of not less than $2,000,000 and naming Seller, and any additional parties
as may be designated by Seller, as additional insured(s), (2) worker's
compensation insurance coverage with limits of not less than that required by
law, (3) employer's liability insurance coverage against accident and disease
with a limit of not less than $1,000,000 for each employee, and (4) contractual
liability insurance. In addition, prior to allowing any consultant or other
third party performing audits or other inspections of the environmental aspects
of the Project, Purchaser shall deliver to Seller certificates evidencing that
Purchaser and such party are covered by environmental liability insurance with a
limit of not less than $1,000,000.
iv.    Purchaser hereby indemnifies and holds harmless Seller from and against
any and all liability, losses and damages, suits, claims, actions or other
proceedings (including reasonable attorneys' fees), and costs and expenses
(including the costs of restoration, remediation and other similar activities)
(collectively, “Losses”) to the extent caused by the physical investigations and
entry at the Project by Purchaser or any of its employees, agents, contractors
or consultants, but expressly excluding Losses to the extent arising out of
latent defects, the existence of hazardous materials not placed on the


16

--------------------------------------------------------------------------------




Project by Purchaser or its consultants, the negligence or misconduct of Seller,
or any diminution in value in the Project arising from, or related to, matters
discovered by Purchaser pre-existing during its investigation of the Project
(except to the extent such latent defects, hazardous materials or pre-existing
matters are exacerbated by Purchaser or its agents). The foregoing indemnity
shall survive any termination of or closing under this Agreement.
v.    Purchaser agrees that if the transaction contemplated by this Agreement
does not occur due to termination prior to the Closing or for any other reason
other than a default by Seller, Purchaser shall deliver to Seller copies of the
most recent version of any engineering, environmental and other studies, reports
and inspections prepared by third parties in connection with the Project (the
“Third Party Reports”) within five (5) days after (i) written request from
Seller and (ii) receipt of one-half (1/2) of Purchaser’s out-of-pocket costs
incurred in connection with the Third Party Reports; provided, (x) all of the
Third Party Reports shall be furnished to Seller “AS IS” with no warranties or
representations of any kind whatsoever from Purchaser, and (y) in no event shall
Purchaser be required to provide to Seller any materials or documentation, the
delivery of which would jeopardize their privileged status as attorney work
product or attorney-client privileged communications.
vi.    Purchaser shall promptly return to Seller or destroy all copies,
including any electronic copies, Purchaser has made of any Due Diligence
Materials containing any confidential information before or after the execution
of this Agreement, not later than ten (10) business days following the date this
Agreement is terminated for any reason, and provide Seller with a notice of the
completion of such destruction, provided, however, Purchaser will be entitled to
retain one copy of the Due Diligence Materials for compliance purposes or for
purposes of defending or maintaining litigation or threatened litigation.


PURCHASER ACKNOWLEDGES AND AGREES THAT SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND REGARDING THE PHYSICAL (INCLUDING ENVIRONMENTAL AND
STRUCTURAL) CONDITION OF THE PROJECT, EXCEPT AS MAY BE EXPRESSLY STATED HEREIN
(IF AT ALL), AND PURCHASER SHALL RELY ENTIRELY ON PURCHASER'S OWN EXAMINATIONS
AND INSPECTIONS OF THE PROJECT IN DETERMINING WHETHER TO PURCHASE THE PROJECT.
D.    Legal Review Period.


i    In the event Purchaser fails to deliver a notice of termination pursuant to
Section 6(B), Purchaser shall be deemed to have automatically waived any
objection to the state of title to the Project as set forth in any title
insurance commitment received by Purchaser prior to the expiration of the Due
Diligence Period ("Title Commitment") with respect to the Project or to any
matter shown on any Survey Purchaser has obtained prior to the expiration of the
Due Diligence Period ("Survey") with respect to the Project.


ii.    In the event that, after expiration of the Due Diligence Period, any
matters not shown on the initial Title Commitment or initial Survey arise with
respect to the Project and are included on a modified version of the Title
Commitment or Survey, the following provisions shall apply to such new matters
shown on the modified versions of the Title Commitment or Survey, as the case
may be:




17

--------------------------------------------------------------------------------




On or before the date five (5) business days after Purchaser's receipt of the
modified Survey or Purchaser's receipt of the modified Title Commitment,
Purchaser shall notify Seller in writing of any matter which is indicated on the
modified Survey or modified Title Commitment to which Purchaser reasonably
objects. If Purchaser does so notify Seller of a matter reasonably objectionable
to Purchaser within the prescribed time, Seller shall have five (5) business
days in which to determine whether or not to cure the defect or other matter so
objected to by Purchaser and to notify Purchaser of Seller's decision in this
regard (and no response by Seller within such period shall be deemed an election
not to cure); however, Seller shall not be required or obligated to expend any
amount of money or take any other action to cure such defect or other matter. If
Seller elects (or is deemed to have elected) not to cure the defect or other
matter so objected to by Purchaser, Purchaser shall have the right, as its sole
remedy on account thereof, to either (i) waive such defect or other matter and
take title to the Project without any adjustment in the Purchase Price, or (ii)
terminate this Agreement and receive a return of the Earnest Money (without
prejudicing any of Purchaser’s rights in connection with a breach of a covenant
or representation of Seller under this Agreement), provided that if Purchaser
elects to terminate this Agreement, Purchaser must notify Seller of its election
to terminate within five (5) business days after the Seller's notice (or by the
Closing Date defined in Section 1(C) hereof, if earlier), failing which option
(i) will be applicable. In the event that Purchaser fails to notify Seller in
writing of a defect or other objectionable matter within the prescribed time as
described above, or Purchaser fails to terminate the Agreement within the
prescribed time upon Seller's election (or deemed election) not to cure,
Purchaser shall be deemed to have automatically waived any objection to such
matters.


iii.    In the event Seller commits in writing to cure any matters at set forth
in this Section 6(D), Seller’s obligation to cause such cures shall be an
additional Seller covenant and also a condition precedent to Purchaser’s
obligations to close; provided that if Seller fails to cause such cures, despite
Seller using commercially reasonable efforts to accomplish the same, Purchaser’s
only remedy shall be to terminate this Agreement and receive a return of its
Earnest Money.


iv.    In all events and notwithstanding anything to the contrary set forth
herein, at Closing, (i) Seller will cause to be paid off (with proceeds up to
the Seller's proceeds of sale) and released any mortgage or deed of trust
encumbering title to the Project, except for the Documents, (ii) Seller will
cause to be discharged and released any judgment liens against Seller and any
mechanics liens as a result of any work done on the Project, and (iii) Seller
will cause the discharge and removal of that certain Affidavit for Mechanic’s
and Materialmen’s Lien filed by Christopher Hart against the Project, and such
liens shall not be Permitted Exceptions (whether or not Purchaser expressly
objects to such liens).




SECTION 7. CONDITIONS TO CLOSING.


A.    Conditions to Purchaser's Closing. In addition to the conditions expressly
provided in other provisions of this Agreement, the satisfaction of each of the
following conditions by the time of Closing hereunder shall be a condition to
the Purchaser’s obligation to close hereunder:


(i)    The truth in all material respects of each representation and warranty of
the respective Sellers set forth in Section 3 above.




18

--------------------------------------------------------------------------------




(ii)    Seller shall have performed all of its obligations and not be in breach
or default hereunder past applicable notice and grace period.


(iii)    Seller shall have obtained and delivered to Purchaser an Approved
Estoppel Certificate dated within 45 days of Closing directly from (i) Cardone
Industries, Inc. (“Cardone”), ADPI LLC, Briggs Equipment, PODS, Glidepath, Total
Sweeteners and Arizona Partsmaster (collectively, the “Major Tenants”) and (ii)
a sufficient number of other tenants such that the Approved Estoppel
Certificates (inclusive of Approved Estoppel Certificates from Major Tenants)
shall cover 75% of the leased rentable square feet of the Project (the “Estoppel
Condition”).


Notwithstanding the foregoing or anything to the contrary contained herein, upon
written notice to Purchaser given on or before the third business day
immediately preceding the then-scheduled Closing Date, Seller shall have the
one-time right, subject to approval of the Lenders, to adjourn the Closing in
order to obtain an additional or amended Estoppel Certificate that does not
otherwise satisfy the Estoppel Condition, by extending the Closing Date until
the earlier of (i) the date that is thirty (30) days after the date the Closing
Date would have occurred but for such extension and (ii) the date that is three
(3) business days after satisfaction of the Estoppel Condition.


Purchaser specifically acknowledges and agrees that the inability of Seller to
obtain Tenant Estoppel Certificates despite commercially reasonable efforts to
obtain the same or the existence of adverse matters disclosed in Tenant Estoppel
Certificates shall not give rise to any remedy of any kind against Seller (other
than the termination right in accordance with and subject to the provisions of
this Section 7).        


(iv)    The Title Company shall have committed to issue to Purchaser a Form T-1
Owner’s Policy of Title Insurance, in the amount of the Purchase Price, insuring
the title and interest of Purchaser in and to the Property and any easements or
rights of way appurtenant thereto, with exception only for the Permitted
Exceptions and standard exceptions that cannot be deleted or modified under
Texas title insurance regulations (the “Title Policy”). Notwithstanding anything
to the contrary set forth herein, in no event shall any standard pre-printed
exceptions be deemed “Permitted Exceptions” for purposes of this Agreement
(other than the standard survey exception and the rights of tenants, as tenants
only, under the Tenant Leases).


(v)    Issuance of the Lenders’ Approvals.


(vi)    There shall not have occurred between the date hereof and the Closing
Date, inclusive, destruction of or damage or loss to the Project (whether or not
covered by insurance proceeds) from any cause whatsoever the cost of which to
repair exceeds 2.5% of the Purchase Price or entitles any Tenant to terminate
its Tenant Lease or results in an uninsured portion of the casualty equal to or
greater than $750,000. Seller shall promptly notify Purchaser of such damage,
and Purchaser shall have five (5) business days after receipt of such notice in
which to elect to terminate this Agreement and receive a refund of the Earnest
Money. If Purchaser does not elect to terminate this Agreement within such
period or if the cost of repairing the damage to the Project is less than 2.5%
of the Purchase Price, the parties shall proceed with the Closing in which case
Seller shall assign to Purchaser any claims for proceeds from the insurance
policies covering such destruction or damage (and give Purchaser a credit for
the amount of any deductible thereof or any uninsured portion of the casualty up
to an amount equal to $750,000), and Seller shall have no obligation to repair
such damage. In the event the Agreement is


19

--------------------------------------------------------------------------------




not terminated, Seller shall not compromise, settle or adjust any claims without
the prior written consent of Purchaser.


(vii)    There shall not have occurred at any time or times on or before the
Closing Date any taking or threatened taking of the Project or any material part
thereof by condemnation (or any condemnation that allows any tenant to terminate
its Tenant Lease), eminent domain or similar proceedings. Notwithstanding the
foregoing, Purchaser may elect to waive such condition in which case Seller
shall assign to Purchaser at Closing all of Seller's right, title and interest
in and to any proceeds resulting from any such proceeding. In the event the
Agreement is not terminated, Seller shall not compromise, settle or adjust any
claims without the prior written consent of Purchaser, not to be unreasonably
withheld, conditioned or delayed.


(viii)    No Major Tenant shall have terminated or given written notice
exercising its right to terminate its Tenant Lease. No Major Tenant shall have
filed for voluntary bankruptcy or be subject to an involuntary bankruptcy
proceeding.


(ix)    There shall not have occurred any default or event of default by Seller
of any obligation under any of the Documents which has not been cured, and none
of the Documents shall have been amended, modified, restated or supplemented
(unless Purchaser has given its prior written consent as described in Section
5(G)).


(x)    To Seller’s actual knowledge, Cardone shall not be in default of its
lease as of Closing.


(xi)    Seller shall have completed the Parking Space Work, such that the
parking available at the Northgate Property is in compliance with applicable
zoning ordinances.




To the extent that any one or more of the foregoing conditions is not satisfied
in full by the time of Closing, unless waived in writing by Purchaser, Purchaser
may, as its sole remedy on account thereof, terminate this Agreement and receive
a return of its Earnest Money, in which event the parties shall have no further
liability hereunder (except as may be expressly provided herein to the
contrary). In addition to (and notwithstanding) the foregoing, if the failure of
a condition is due to a breach by Seller hereunder, Purchaser may pursue any of
its remedies under Section 13.
B.    Conditions to Seller's Closing. In addition to the conditions expressly
provided in other provisions of this Agreement, the satisfaction of each of the
following conditions by the time of Closing hereunder shall be a condition to
the Seller’s obligation to close hereunder:
(i)    Purchaser shall have performed all of its obligations and not be in
breach or default hereunder past applicable notice and grace period.
(ii)    The truth in all material respects of each representation and warranty
of the Purchaser set forth in Section 4 above.
(iii)    Issuance of the Lenders’ Approvals.
To the extent that any one or more of the foregoing conditions is not satisfied
in full by the time of Closing, unless waived in writing by Seller, Seller may,
as its sole remedy on account thereof,


20

--------------------------------------------------------------------------------




terminate this Agreement, in which event Purchaser shall receive a return of its
Earnest Money and the parties shall have no further liability hereunder (except
as may be expressly provided herein to the contrary). In addition to (and
notwithstanding) the foregoing, if the failure of a condition is due to a breach
by Purchaser hereunder, Seller may pursue any of its remedies under Section 13.


SECTION 8. CLOSING.


A.    Time.


The Closing hereunder shall occur on the Closing Date at the offices of the
Title Company.


B.    Actions.


At the Closing, Seller shall convey the Project to Purchaser; and Purchaser
shall pay to Seller the Purchase Price, plus or minus prorations as set forth
herein. The Closing shall occur through an escrow, the cost of which shall be
shared equally between Purchaser and Seller. Seller shall convey, and Purchaser
shall receive, full possession of the Project at Closing, subject only to (i)
the Tenant Leases, (ii) Permitted Exceptions, (iii) real estate and personal
property taxes not yet due and payable, and (iv) all federal, state and local
laws, ordinances and regulations.


C.    Deliveries.


(1)    At the Closing, Purchaser shall receive each of the following for each of
the Pioneer Property, Northgate Property and Pioneer Parking Property, in form
and substance reasonably satisfactory to Purchaser (it being agreed by Purchaser
that the documents attached hereto as exhibits are satisfactory in form to
Purchaser), all of which shall have been deposited by Seller in escrow with the
Title Company at least one (1) business day prior to the Closing Date:


(a) a special warranty deed in the form attached hereto as Exhibit F-1 (for the
Pioneer Property), Exhibit F-2 (for the Northgate Property) and Exhibit F-3 (for
the Pioneer Parking Property), each executed by Seller (collectively, the
"Deed");


(b) a bill of sale and assignment for the Personal Property in the form of
Exhibit G, executed by Seller (which bill of sale shall not include the FF&E
identified in the Ancora Lease);


(c) an assignment of the Contracts, in the form of Exhibit H attached hereto
(the "Assignment of Contracts "), executed by Seller, assigning to Purchaser all
of the Contracts;


(d) an assignment of the Tenant Leases, in the form of Exhibit I hereto (the
"Assignment of Tenant Leases"), executed by Seller;


(e) notices to each of the tenants under the Tenant Leases, notifying them of
the sale of the Project and directing them to pay all future rent as Purchaser
may direct;




21

--------------------------------------------------------------------------------




(f) a closing statement setting forth all prorations and credits required
hereunder;


(g) an affidavit from Seller that it is not a "foreign person" or subject to
withholding requirements under the Foreign Investment in Real Property Tax Act
of 1980, as amended;


(h) the original of all Tenant Leases, Contracts, licenses and permits, plans
and specifications, operating manuals and guaranties and warranties with respect
to the Project to the extent they are in the possession of Seller or its agents,
provided, however, Seller shall have access to such items after Closing to the
extent reasonably necessary for Seller to resolve any legal matters with respect
to the Project relating to the period prior to the Closing;


(i) all keys and combinations to locks located at the Project;


(j) a termination of the existing management agreement for the Project;


(k) such evidence as Purchaser or the Title Company may reasonably require as to
the due authorization, execution and delivery by Seller of this Agreement and
the documents required to be executed by Seller hereunder;


(l) a certificate executed by Seller reaffirming that Seller's representations
and warranties set forth in Section 3 hereof are true and correct in all
material respects as of the Closing except as may be set forth in such
certificate, provided such certificate shall be subject to the qualifications
and limitations on Seller's liabilities set forth in this Agreement;


(m)    a bill of sale and assignment from Seller to Ancora of the FF&E
identified in the Ancora Lease, consistent with the terms of such lease and
acknowledged by Ancora;
        
(n) any transfer tax declarations required to be signed by Seller under
applicable law in connection with the Deed; and


(o)    any documents required to be signed by Seller in connection with the
Lenders’ Approvals.


(p)    an owner’s affidavit, completed and executed by Seller, sufficient for
the Title Company to remove the standard pre-printed exceptions from the Title
Policy (other than the standard survey exception and the rights of tenants, as
tenants only, under the Tenant Leases).




(2)    At the Closing, Seller shall have received each of the following for each
of the Pioneer Property, Northgate Property and Pioneer Parking Property, in
form and substance reasonably satisfactory to Seller (it being agreed by Seller
that the documents attached hereto as exhibits are satisfactory in form to
Seller), all of which shall have been deposited by Purchaser


22

--------------------------------------------------------------------------------




in escrow with the Title Company at least one (1) business day prior to the
Closing Date (or such later time as is designated below):


(a) payment of the Purchase Price, plus or minus prorations;


(b) copies of the Assignment of Contracts and the Assignment of Tenant Leases,
executed by Purchaser;


(c) such evidence as Seller or the Title Company may reasonably require as to
the due authorization, execution and delivery by Purchaser of this Agreement and
the documents required to be executed by Purchaser hereunder;


(d) a certificate executed by Purchaser reaffirming that Purchaser's
representations and warranties set forth in Section 4 hereof are true and
correct in all material respects as of the Closing except as may be set forth in
such certificate, provided such certificate shall be subject to the
qualifications and limitations on Purchaser's liabilities set forth in this
Agreement;


(e) any transfer tax declarations required to be signed by Purchaser under
applicable law in connection with the Deed; and


(f)    any documents required to be signed by Purchaser in connection with the
Lenders’ Approvals.




D.    Prorations.


The Purchase Price for the Project shall be subject to prorations and credits as
follows to be determined as of 12:01 A.M. on the Closing Date, the Closing Date
being a day of income and expense to Purchaser, with all prorations being based
on the actual number of days in the year; provided, however, if Seller's bank
does not receive the Purchase Price by 1:00 p.m. its time on the Closing Date,
the prorations shall be determined as of 12:01 a.m. on the first business day
following the Closing Date:


1.    Purchaser shall receive a credit at Closing for all rents, including
estimated payments for operating expenses and real estate taxes, collected by
Seller prior to the Closing and allocable to the period after Closing but not
for any rent which has not been collected by Seller. No credit shall be given
the Seller for accrued and unpaid rent or any other non-current sums due from
tenants until said sums are paid, and Seller shall retain the right to collect
any such rent provided Seller does not sue to evict any tenants or terminate any
Tenant Leases. Purchaser shall use reasonable efforts after Closing to collect
any rent under the Tenant Leases which has accrued as of the Closing; provided,
however, Purchaser shall not be obligated to sue any tenants or exercise any
legal remedies under the Tenant Leases or otherwise pursue such amounts other
than the ordinary course of business. Any portion of any rents collected
subsequent to the Closing Date and properly allocable to periods prior to the
Closing Date shall be paid, promptly after receipt, to the Seller, but subject
to all of the provisions of this Section; and any portion thereof properly
allocable to periods on or subsequent to the Closing Date shall be paid to
Purchaser. All payments collected from tenants after Closing by either Seller or
Purchaser shall be applied to the rent designated by the tenant making such
payment. If such tenant does not


23

--------------------------------------------------------------------------------




designate the rent to which such payment shall be applied, such payments shall
first be applied to the month in which the Closing occurs, then to any rent due
to Purchaser for the period after Closing and finally to any rent due to Seller
for the period prior to Closing; provided, however, notwithstanding the
foregoing, if Seller collects any payments from tenants after Closing through
its own collection efforts, Seller may first apply such payments to rent due
Seller for the period prior to the Closing. Any cash security deposits held by
Seller at Closing shall be credited to Purchaser on the Closing Date, and any
non-cash security deposits held by Seller at Closing, including letters of
credit, shall be transferred to Purchaser at Closing. In furtherance of the
foregoing, upon the Closing Date, Seller shall have obtained, prepared and
executed a bank transfer application to transfer any letters of credit issued
pursuant to a Tenant Lease to Purchaser, which application shall be delivered by
Seller to the bank within one (1) business day following the Closing Date.
Thereafter, the parties shall work together in good faith to cause the bank to
issue the transferred letter of credit to Purchaser as soon as feasible. Such
obligations shall survive the Closing Date. During the term of this Agreement,
Seller shall not apply any security deposits without the prior written consent
of Purchaser.


2.    The adjustment rent or escalation payments payable under the Tenant Leases
for taxes and operating expenses shall be reprorated after their final
determination based on Seller's and Purchaser's respective share of such taxes
and operating expenses. Prior to Closing, and as a condition to Purchaser’s
obligation to proceed to Closing, Seller shall make a final calculation of the
real estate taxes and operating expenses for the Project for 2018, pay any
amounts due to any Tenant (or, alternatively, provide a credit to Purchaser at
Closing for such amounts), and provide reasonable evidence thereof to Purchaser.
Within sixty (60) days following the Closing, Seller shall deliver Purchaser all
back-up invoices for costs incurred by Seller as operating expenses in calendar
year 2019, so as to allow Purchaser to perform a year end reconciliation as
required under the Tenant Leases. As soon as reasonably possible after the end
of the year in which the Closing occurs, Purchaser shall make a final
calculation of the real estate taxes and operating expenses for the Project for
such year as well as the adjustment rent or escalation payments payable under
the Tenant Leases in connection therewith. Purchaser shall also calculate
Purchaser’s and Seller’s share thereof as set forth in the preceding sentence
which calculation shall be submitted to Seller for its reasonable approval but
only as to the portion affecting Seller. Seller shall provide its approval or
disapproval of such calculation within ten (10) days after receiving the
calculation; and, if Seller does not notify Purchaser of its approval or
disapproval within such ten (10) day period, Seller shall be deemed to have
approved such calculation. If Seller has collected more in estimated payments
from the tenants for operating expenses and taxes than it is entitled to retain
after the final reconciliations are completed, Seller shall pay such excess to
Purchaser for refund to the tenants; and, if Seller has collected less in
estimated payments than it is entitled to receive after the final
reconciliations are completed, Purchaser shall bill the tenants for such amount
and shall remit such amounts to Seller upon receipt. Such obligations shall
survive the Closing Date.


3.    Except to the extent they are directly paid by the tenants, real estate
and personal property taxes due and payable with respect to the Project in the
year in which the Closing occurs (regardless of when such taxes are assessed or
accrue), shall be prorated based on the portion of the applicable tax year which
has elapsed prior to the Closing Date. If the amount of any such taxes has not
been determined as of Closing, such credit shall be based on the most recent
ascertainable taxes and shall be reprorated upon issuance of the final tax bill.
If the taxes can be paid on a discounted basis, the proration shall be done on
the basis of the discounted amount payable at the earlier of the Closing Date or
the date on which such taxes were paid. Seller shall also give Purchaser a
credit for any special assessments against the Project which are due and payable
prior to Closing, and Purchaser shall be


24

--------------------------------------------------------------------------------




responsible for all special assessments due and payable on or after the Closing.
Such obligations shall survive the Closing Date.


4.    If, after the Closing, Purchaser or Seller receives (in the form of a
refund, credit, or otherwise) any amounts as a result of a real property tax
contest, appeal, or protest (a "Protest"), such amounts will be applied as
follows: first, to reimburse Purchaser or Seller, as applicable, for all costs
incurred in connection with the Protest; second, to Purchaser for payment of
refunds payable to past, present, or future tenants of the Project, in
accordance with the terms of any Tenant Leases; and third, to Seller to the
extent that such Protest covers the period prior to the Closing Date and to
Purchaser to the extent that such Protest covers the period from and after the
Closing Date. Seller will not initiate any new Protest without the prior
reasonable approval of Purchaser, and Seller will not unreasonably refuse to
initiate a Protest prior to the Closing Date if Purchaser so requests in
writing. Such obligations shall survive the Closing Date.


5.    Utilities and fuel payable by the owner of the Project, including, without
limitation, steam, water, electricity, gas and oil, which are not directly paid
by tenants, shall be prorated as of the Closing. Seller shall use reasonable
efforts to cause the meters, if any, for utilities to be read the day on which
the Closing Date occurs and to pay the bills rendered on the basis of such
readings. If any such meter reading for any utility is not available, then
adjustment therefor shall be made on the basis of the most recently issued bills
therefor which are based on meter readings no earlier than thirty (30) days
prior to the Closing Date; and such adjustment shall be reprorated when the next
utility bills are received. Purchaser shall give Seller a credit at Closing for
all deposits with utility companies serving the Project in which case Seller
shall assign its rights to such deposits to Purchaser at the Closing; or, at
Seller's option, Seller shall be entitled to receive a refund of such deposits
from the utility companies, and Purchaser shall post its own deposits.
  
6.    Charges payable by the owner of the Project under the Contracts pursuant
to this Agreement shall be prorated on an accrual basis.


    At least three (3) days prior to Closing, Seller shall deliver to Purchaser
a draft closing statement setting forth the prorations required hereunder.
Within sixty (60) days after the Closing Date, Purchaser and Seller shall agree
on a revised closing statement to the extent additional information is received
after Closing with respect to the prorations described above; and within one
hundred twenty (120) days after the end of the year in which the Closing has
occurred, Purchaser and Seller shall agree on final prorations provided,
however, Seller shall in any event be entitled to recover its share of any tax
refunds or percentage rents as set forth herein paid after such final
prorations. The party owing money to the other party based on any revisions to
the prorations shall make such payment within ten (10) business days after
agreement on such revisions, except as may be otherwise provided herein with
respect to Operating Expenses.


E.    Closing Costs.


Purchaser shall pay (1) the cost of any endorsements to the Title Policy, (2)
the cost of the Survey requested by Purchaser, (3) one-half of any escrow or
closing charge by the Title Company, (4) any recording fees payable in
connection with the recording of the deed hereunder, and (5) its own due
diligence and legal expenses. Seller shall pay (1) any transfer taxes payable in
connection with the recording of the deed hereunder, (2) the premium for the
ALTA coverage in the Title Policy, (3) one-


25

--------------------------------------------------------------------------------




half of any escrow or closing charge by the Title Company, (4) its own legal
expenses and (5) the costs contemplated under the Pioneer Mortgage and Northgate
Mortgage to effectuate the assignment of the same to Purchaser (including,
without limitation, assumption application fees, appraisal fees, loan transfer
fees, costs and fees of the Lenders’ counsels and other consultants, and loan
policy endorsement expenses).


F.
Leasing Expenses.



After Closing, Purchaser shall be responsible for, and shall indemnify and hold
Seller harmless against, any brokerage commissions, tenant improvement expenses
and other leasing costs (including free rent periods and rent abatements) in
connection with any new leases or new amendments executed after April 1, 2019 or
in connection with options exercised after April 1, 2019. In addition, Purchaser
shall give Seller a credit at Closing for any such expenses or costs which are
paid by Seller prior to Closing in connection with any new leases or amendments
thereto executed, or options under Tenant Leases exercised, after April 1, 2019.


On or before Closing, Seller will either pay or give Purchaser a credit for (i)
any unpaid commissions for any Tenant Leases or new lease amendments (including
without limitation all unpaid commissions in connection with the Ancora Lease)
executed prior to April 1, 2019, (ii) any unpaid tenant improvement expenses and
other leasing costs (including free rent periods and rent abatements) for any
Tenant Leases or new lease amendments (including without limitation, all unpaid
tenant improvement expenses and free rent periods in connection with the Ancora
Lease and the lease with Elliott Electric (i.e., $27,163.14 in rental
abatement)) executed prior to April 1, 2019 (and Purchaser shall be responsible
for paying such portions after Closing).




SECTION 9. WAIVER; SEVERABILITY.


Each party hereto may, at any time or times, at its election, waive any of the
conditions to its obligations hereunder by a written waiver expressly detailing
the extent of such waiver (and no other waiver or alleged waiver by such party
shall be effective for any purpose). No such waiver shall reduce the rights or
remedies of such party by reason of any breach by the other party or parties of
any of its or their obligations hereunder. If any term, covenant, condition or
provision of this Agreement, or the application thereof to any person or
circumstance, shall to any extent be held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remainder of the terms, covenants,
conditions or provisions of this Agreement, or the application thereof to any
person or circumstance, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby.
  
SECTION 10. BROKERS.


Each party represents and warrants to the other that it has not engaged or dealt
with any brokers or finders in connection with the transactions set forth herein
except for the Broker, and each party shall indemnify and hold the other party
harmless from any claim, liability, loss or damage resulting from the
indemnifying party's breach of the foregoing representation and warranty or from
any party claiming a brokerage commission is due through such party's acts.
Seller shall be obligated to pay any commissions or fees due the Broker.




26

--------------------------------------------------------------------------------




SECTION 11. SURVIVAL; FURTHER INSTRUMENTS.


Except as expressly set forth herein, none of the terms and provisions herein
shall survive the Closing, and neither party shall be entitled to bring any
cause of action against the other party with respect thereto after Closing. Each
party will, whenever and as often as it shall be requested so to do by the
other, cause to be executed, acknowledged or delivered any and all such further
instruments and documents as may be necessary or proper, in the reasonable
opinion of the requesting party, in order to carry out the intent and purpose of
this Agreement and as are consistent with this Agreement.


SECTION 12. NO THIRD PARTY BENEFITS.


This Agreement is made for the sole benefit of Purchaser and Seller and their
respective successors and assigns (subject to the limitation on assignment set
forth below), and no other person or persons shall have any right or remedy or
other legal interest of any kind under or by reason of this Agreement. Whether
or not either party hereto elects to employ any or all of the rights, powers or
remedies available to it hereunder, such party shall have no obligation or
liability of any kind to any third party by reason of this Agreement or by
reason of any of such party's actions or omissions pursuant hereto or otherwise
in connection with this Agreement or the transactions contemplated hereby.


SECTION 13. REMEDIES.


A.    Notice and Opportunity to Cure. Notwithstanding anything to the contrary
herein, in the event that either Seller or Purchaser is in breach or default of
this Agreement during the period up to (and including) Closing hereunder, the
other party shall, prior to exercising any remedies provided herein on account
of such breach or default, deliver written notice to the breaching or defaulting
party, and such breaching or defaulting party shall have a period of five (5)
days in which to cure such breach or default (provided that the closing
hereunder shall not be subject to any extension to accommodate such 5-day grace
period), failing which the party not in breach or default shall have and may
exercise all rights and remedies provided herein.


B.    Purchaser Defaults. If Purchaser defaults in its obligation to close
escrow as provided in this Agreement, Seller's sole remedy shall be to recover
the Earnest Money as liquidated damages; provided, however, the Earnest Money
shall not be deemed liquidated damages or a limit to Purchaser’s indemnification
obligations under Section 6 hereof. The parties agree that Seller's damages in
the event of a failure by Purchaser to close escrow will be difficult to
determine and that the Earnest Money is a fair estimate of those damages. THE
AMOUNT PAID TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES PURSUANT TO THE
FOREGOING PROVISIONS SHALL BE SELLER'S SOLE AND EXCLUSIVE REMEDY IF PURCHASER
FAILS TO CLOSE THE PURCHASE OF THE PROJECT. THE PARTIES HERETO EXPRESSLY AGREE
AND ACKNOWLEDGE THAT SELLER'S ACTUAL DAMAGES IN THE EVENT OF A FAILURE BY
PURCHASER TO CLOSE ESCROW WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
ASCERTAIN AND THAT THE AMOUNT OF THE EARNEST MONEY PLUS ANY INTEREST ACCRUED
THEREON REPRESENTS THE PARTIES' REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT
OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 13, SELLER AND PURCHASER
AGREE


27

--------------------------------------------------------------------------------




THAT THIS LIQUIDATED DAMAGES PROVISION IS NOT INTENDED AND SHOULD NOT BE DEEMED
OR CONSTRUED TO LIMIT IN ANY WAY PURCHASER’S INDEMNIFICATION OBLIGATIONS UNDER
SECTION 6 HEREOF.


C.
Seller Defaults.



If Seller shall default hereunder prior to Closing, Purchaser shall be entitled
as its sole remedies to either (i) terminate this Agreement and obtain a refund
of all of the Earnest Money and reimbursement of its actual out-of-pocket costs
incurred in connection with this Agreement in an amount not to exceed $200,000;
or (ii) to sue for specific performance of this Agreement; and Purchaser waives
any other rights or remedies at law or equity. Seller shall have no liability
after Closing for the breach of any representations, warranties or covenants set
forth in this Agreement and any closing documents delivered pursuant hereto
except to the extent the loss suffered by Purchaser as a result of such breach
exceeds $50,000 in the aggregate, and in no event shall Seller's liability after
Closing for a breach of Seller's representations, warranties and covenants under
this Agreement and any closing documents delivered pursuant hereto as a result
of such breach exceed 2% of the Purchase Price in the aggregate. The foregoing
cap, however, shall in no event be applicable to Seller's obligations with
respect to prorations or the payment of commissions applicable to this
Agreement. For six (6) months following the Closing Date, Seller shall maintain
access to funds so as to have the ability to satisfy any post-closing
obligations that it may have hereunder.


SECTION 14. NOTICES.


All notices and other communications which either party is required or desires
to send to the other shall be in writing and shall be sent by (i) e-mail or
facsimile provided a copy thereof is also sent by one of the following means,
(ii) hand delivery, (iii) registered or certified mail, postage prepaid, return
receipt requested, or (iv) nationally-recognized overnight courier service.
Notices and other communications shall be deemed to have been given on actual
receipt. Notices shall be addressed as follows:


    (a)    To Seller:


c/o LaSalle Investment Management, Inc.
333 West Wacker Drive, 23rd Floor
Chicago, Illinois 60606
Attention: Mike Lewandowski
Telephone Number (312) 897-4009
E-Mail: mike.lewandowski@lasalle.com


with a copy to:


Venable LLP
600 Massachusetts Avenue, NW
Washington, D.C. 20001
Attn: Thomas E.D. Millspaugh, Esq.
Email: tmillspaugh@venable.com




28

--------------------------------------------------------------------------------




(b)
To Purchaser:



c/o Black Creek Group
518 17th Street, 17th Floor
Denver, Colorado 80202
Attention: Thomas McGonagle
Email: tom.mcgonagle@blackcreekgroup.com


With a copy to:
Joshua J. Widoff
Managing Director, Chief Legal Officer
Black Creek Group
518 17th Street, 17th Floor
Denver, Colorado 80202
Email: josh.widoff@blackcreekgroup.com


With a copy to:
Bryan Cave Leighton Paisner LLP
Attn: Heather Boelens, Esq.
1700 Lincoln St, Suite 4100
Denver, CO 80203
Email: heather.boelens@bclplaw.com


or to such other person and/or address as shall be specified by either party in
a notice given to the other pursuant to the provisions of this Section.


SECTION 15. ATTORNEYS' FEES.


In the event either party institutes legal proceedings to enforce its rights
hereunder, in addition to the relief granted the substantially prevailing party
in such litigation, arbitration or mediation shall be paid all reasonable
expenses of the litigation by the losing party, including its reasonable
attorneys' fees and expert witness fees.


SECTION 16. CONFIDENTIALITY.


Seller and Purchaser agree to keep this Agreement (including the Purchase Price
and the names of the parties hereto) confidential and not disclose or make any
public announcements with respect to the subject matter hereof without the
consent of the other party. Notwithstanding the foregoing or anything to the
contrary herein, either party may disclose this Agreement's terms and conditions
and the existence of this Agreement (a) to its affiliates and its legal counsel
and other agents and representatives, including prospective partners and
lenders, and (b) as required by law, including without limitation, any
disclosure required by the United States Securities and Exchange Commission.
Neither Seller nor Purchaser shall issue any press release with respect to
Purchaser's acquisition of the Project or the terms of this Agreement without
the prior written consent of the other party, which consent may be withheld in
such party's sole discretion.


SECTION 17. LIMITATION ON LIABILITY.


29

--------------------------------------------------------------------------------






Any obligation or liability of either of the parties hereunder shall be
enforceable only against, and payable only out of, the property of such party,
and in no event shall any officer, director, shareholder, partner, beneficiary,
agent, advisor or employee of either party be held to any personal liability
whatsoever or be liable for any of the obligations of the parties hereunder.




SECTION 18.    WAIVER OF CERTAIN DAMAGES.


NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND RELEASE ANY RIGHT, POWER OR PRIVILEGE
EITHER MAY HAVE TO CLAIM OR RECEIVE FROM THE OTHER PARTY ANY PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR ANY INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, ACKNOWLEDGING AND AGREEING THAT THE REMEDIES HEREIN PROVIDED, WILL IN
ALL CIRCUMSTANCES BE ADEQUATE. THE FOREGOING WAIVER AND RELEASE SHALL APPLY IN
ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES.


SECTION 19. WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THIS AGREEMENT, THE
PROJECT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THAT RELATIONSHIP, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON-LAW OR STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND ALL OTHER AGREEMENTS AND INSTRUMENTS PROVIDED FOR HEREIN, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS HAVING HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT ENTERED INTO BETWEEN THE
PARTIES IN CONNECTION WITH THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT WITHOUT A
JURY.


SECTION 20.    LIKE-KIND EXCHANGE


30

--------------------------------------------------------------------------------






Each party agrees to reasonably cooperate with the other party in effecting an
exchange transaction by the other party which includes the Project pursuant to
Section 1031 of the United States Internal Revenue Code, provided that any
exchange initiated by either party shall be at such party's sole cost and
expense and shall not delay the Closing; and neither party shall be obligated to
accept title to any other property as a result of such exchange. Each party
hereby agrees to take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities, covenants and obligations of the parties to each other under the
Agreement, (c) no party making such accommodation shall incur any additional
cost, expense or liability in connection with such exchange (other than expenses
of reviewing and executing documents required in connection with such exchange),
and (d) no dates in the Agreement will be extended as a result thereof unless by
mutual written agreement of the parties. Notwithstanding anything to the
contrary contained in the foregoing, if Seller so elects to close the transfer
of the Project as an exchange, then (i) Seller, at its sole option, may delegate
its obligations to transfer some or all of the assets under the Agreement, and
may assign its rights to receive all or a portion of the Purchase Price from
Purchaser, to a deferred exchange qualified intermediary (a "QI") or to an
exchange accommodation titleholder ("EAT"), as the case may be; (ii) such
delegation and assignment shall in no way reduce, modify or otherwise affect the
obligations of Seller pursuant to the Agreement; (iii) Seller shall remain fully
liable for its obligations under the Agreement as if such delegation and
assignment shall not have taken place; (iv) QI or EAT, as the case may be, shall
have no liability to Purchaser; and (v) the closing of the transfer of the
Project to Purchaser shall be undertaken by direct deed, assignment and other
appropriate conveyance from Seller (or, if applicable, from other affiliates of
Seller whom Seller will cause to execute such deeds, assignments and other
appropriate instruments of conveyance) to Purchaser or to EAT, as the case may
be. Notwithstanding anything to the contrary contained in the foregoing, if
Purchaser so elects to close the acquisition of the Project as an exchange, then
(i) Purchaser, at its sole option, may delegate its obligations to acquire the
Project under the Agreement, and may assign its rights to receive the Project
from Seller, to a QI or to an EAT, as the case may be; (ii) such delegation and
assignment shall in no way reduce, modify or otherwise affect the obligations of
Purchaser pursuant to the Agreement; (iii) Purchaser shall remain fully liable
for its obligations under the Agreement as if such delegation and assignment
shall not have taken place; (iv) QI or EAT, as the case may be, shall have no
liability to Seller; and (v) the closing of the acquisition of the Project by
Purchaser or the EAT, as the case may be, shall be undertaken by direct deed
from Seller (or, if applicable, from other affiliates of Seller whom Seller will
cause to execute such deeds, assignments and other appropriate instruments of
conveyance) to Purchaser (or to EAT, as the case may be).


SECTION 21. MISCELLANEOUS.


A.    Miscellaneous; Assignment. THIS AGREEMENT (INCLUDING ALL EXHIBITS HERETO
WHICH ARE HEREBY INCORPORATED BY REFERENCE) CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RESPECTING THE MATTERS HEREIN SET FORTH AND SUPERSEDES ALL
PRIOR AGREEMENTS BETWEEN THE PARTIES HERETO RESPECTING SUCH MATTERS. THIS
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES HERETO. This Agreement shall be construed and enforced in accordance
with the laws of the state where the Project is located. Purchaser may not
assign its rights under this Agreement without the prior written consent


31

--------------------------------------------------------------------------------




of Seller except Purchaser may assign all or any portion of this Agreement or
its rights hereunder, or delegate all or any portion of its duties or
obligations to one or more affiliates of Purchaser without Seller's written
consent (but with prior written notice to Seller); any assignee shall be deemed
to have assumed all of the assignor's obligations relating only to the portion
of the Project that such assignee acquires (for the avoidance of doubt,
Purchaser intends to assign its rights and obligations with respect to the
Northgate Property, the Pioneer Property and the Pioneer Parking Property to two
or more separate affiliates, and in such event, the assignee with respect to the
Northgate Property shall only be obligated to assume assignor’s obligations
under this Agreement relating to the Northgate Property (and such entity will
assume only the Northgate Mortgage) and the assignee with respect to the Pioneer
Property shall only be obligated to assume assignor’s obligations under this
Agreement relating to the Pioneer Property (and such entity will assume only the
Pioneer Mortgage) and the assignee with respect to the Pioneer Parking Property
shall only be obligated to assume assignor’s obligations under this Agreement
relating to the Pioneer Parking Property), and the assignor and such assignee
shall remain joint and severally liable hereunder with respect to such portion
of the Project. If either Lender requires, Seller and Purchaser agree to amend
this Agreement so that the purchase and sale of the Northgate Property, the
purchase and sale of the Pioneer Property and the purchase and sale of the
Pioneer Parking Property will be governed by separate agreements, the terms of
which are otherwise identical to this Agreement. Except in connection with a
1031 exchange, Seller shall not assign this Agreement or any rights hereunder,
or delegate any of its obligations, without the prior written approval of
Purchaser. For purposes of this Section 21, an affiliate of Purchaser shall
include (a) any entity that is owned, controlled by or is under common control
with Purchaser (a "Purchaser Control Entity"), (b) any entity in which one or
more Purchaser Controlled Entities directly or indirectly is the general partner
(or similar managing partner, member or manager) or owns more than 50% of the
economic interests of such entity, or (c) any entity (or subsidiary thereof)
that is advised by an affiliate of BCI-IV Advisors LLC. Purchaser shall notify
Seller at least five (5) days prior to the Closing of any assignment of this
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Time is of the essence of this Agreement and each provision hereof.
The provisions of this Agreement may not be amended, changed or modified orally,
but only by an agreement in writing signed by the party against whom any
amendment, change or modification is sought. Purchaser shall not record this
Agreement, any memorandum of this Agreement, any assignment of this Agreement or
any other document which would cause a cloud on the title to the Project. This
Agreement may be executed in counterparts and by facsimile or other electronic
signature, each of which shall be deemed to be an original and all of which
shall be deemed to be one and the same instrument. The section headings
appearing in this Agreement are for convenience of reference only and are not
intended, to any extent and for any purpose, to limit or define the text of any
section or any subsection hereof. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto. The phrase "business days" as used herein
shall mean the days of Monday through Friday, excepting only federal holidays.
The phrase "calendar days" as used herein shall mean all days of the week,
including all holidays. The term "days" without reference to calendar or
business days shall mean calendar days. If any date upon which an obligation is
to be performed hereunder, or a period described herein expires, falls on a
Saturday, Sunday, or other legal holiday recognized by national banks in the
District of Columbia, then the date for such performance or the expiration of
such period, as applicable, shall be extended to the next following day which is
not a Saturday, Sunday or such legal holiday.




32

--------------------------------------------------------------------------------




B.    1099-S; Real Estate Reporting Person. In order to comply with information
reporting requirements provided by Section 6045(e) of the Internal Revenue Code
of 1986, as amended, and the Treasury Regulations thereunder, the parties hereby
designate Escrow Agent as the party who shall be responsible for reporting to
the Internal Revenue Service (the “IRS”) the sale of the Project on IRS form
1099-S. The parties shall provide Escrow Agent with the information necessary to
complete Form 1099-S. Escrow Agent shall provide all the parties with a copy of
the IRS Form 1099-S filed with the IRS and with any documentation used to
complete IRS Form 1099-S. The parties agree to retain this Agreement for 4 years
following December 31 of the calendar year in which the closing hereunder
occurs.
C.    Perpetuities. If the rule against perpetuities would invalidate this
Agreement or any portion hereof, due to the potential failure of an interest in
property created herein to vest within a particular time, then notwithstanding
anything to the contrary herein, each such interest in property must vest, if at
all, before the passing of 10 years from the date of this Agreement, or this
Agreement shall become null and void upon the expiration of such 21 year period
and the parties shall have no further liability hereunder.


D.    Joint and Several. Except as expressly provided herein to the contrary and
as to the representations and warranties made in Section 3 hereof, the
obligation of each Seller hereunder and under all of the closing documents are
joint and several with each other Seller, with a breach or default by any one
Seller constituting a breach by all Sellers.




SECTION 22. ADDITIONAL REIT PROVISIONS.


A. Post-Closing Access to Records. Upon receipt by Seller of Purchaser's
reasonable written request at anytime and from time to time within a period from
the Closing until the later of (i) 2 years after Closing, or (ii) for the period
any tenant has the right under its lease for the Project to audit such books and
records of Seller, Seller shall, at Seller's principal place of business, during
Seller's normal business hours, make all of Seller's records relating to the
Project, other than those previously delivered to Purchaser and other than any
privileged or confidential books and records, available to Purchaser for
inspection and copying (at Purchaser's sole cost and expense).


B. Information and Audit Cooperation. To the extent necessary to enable
Purchaser to comply with any financial reporting requirements applicable to
Purchaser and upon at least five (5) business days prior written notice to
Seller, within 90 days after the Closing Date, Seller shall reasonably cooperate
(at no cost or liability to Seller) and allow Purchaser's auditors to audit the
trial balance related to the operation of the Project for the calendar year
prior to the Closing Date and for the portion of the calendar year starting on
January 1 through the Closing Date. Other than any representation, warranty or
covenant otherwise set forth in this Agreement or the documents delivered at
Closing, Seller makes no representations, warranties or covenants with respect
to the trial balance or the books and records which may be reviewed in auditing
the same, and Purchaser releases and waives any liability or claims against
Seller related to the trial balance or the books and records which may be
reviewed and audited.




    


33

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
WITNESS:
 
SELLER:
 
 
 
 
 
 
 
 
 
PIONEER INDUSTRIAL, LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
/s/ Alex Williams
 
By:
 
/s/ Chris Harris
Name:
Alex Williams
 
Name:
 
Chris Harris
 
 
 
Its:
 
Vice President
 
 
 
 
 
 
 
 
 
Date of Execution
 
May 15, 2019
 
 
 
 
 
 
 
CAVA NORTHGATE INDUSTRIAL LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
/s/ Alex Williams
 
By:
 
/s/ Chris Harris
Name:
Alex Williams
 
Name:
 
Chris Harris
 
 
 
Title:
 
Vice President
 
 
 
 
 
 
 
 
 
Date of Execution
 
May 15, 2019
 
 
 
 
 
 
 
 
 
PIONEER PARKING LOT, LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
/s/ Alex Williams
 
By:
 
/s/ Chris Harris
Name:
Alex Williams
 
Name:
 
Chris Harris
 
 
 
Title:
 
Vice President
 
 
 
 
 
 
 
 
 
Date of Execution
 
May 15, 2019
 
 
 
 
 
 
 
PURCHASER:
 
 
 
 
 
 
 
BCI IV Acquisitions LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
/s/ Katie Pierson
 
By:
 
/s/ Lainie P. Minnick
Name
Katie Pierson
 
Name:
 
Lainie P. Minnick
 
 
 
Title:
 
Managing Director
 
 
 
 
 
 
 
 
 
Date of Execution
 
May 15, 2019







34